Citation Nr: 1143066	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected dysthymia and depression.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for osteoarthritis (other than lumbar spine), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1981 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The record was held open for 60 days in order to allow for the submission of additional evidence, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for erectile dysfunction, GERD, and osteoarthritis (other than lumbar spine) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Obesity is not a disability for VA compensation purposes.

2.  Coronary artery disease was caused by the Veteran's service-connected dysthymia and depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The issue of entitlement to service connection for coronary artery disease is being granted on a secondary basis.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

For the issue of entitlement to service connection for obesity, VA has met all statutory and regulatory notice and duty to assist provisions.  A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners performed all required tests and provided requested opinions.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Obesity

There is ample evidence showing that the Veteran is currently obese.

"Obesity" is defined as an increase in body weight beyond the limitation of skeletal and physical requirements, as the result of an excessive accumulation of fat in the body.  See Dorland's Illustrated Medical Dictionary, 30th ed.

Particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability subject to service connection.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for obesity is not warranted.

Coronary Artery Disease

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; service connection may also be established for the degree of aggravation of a nonservice connected condition by a service connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran contends that his current coronary artery disease was caused by his service-connected dysthymia and depression.

At a June 2009 VA heart examination, the Veteran was diagnosed with coronary artery disease, status post coronary artery bypass grafting, with no known complications.

In May 2010, a VA physician opined that it is unlikely that the Veteran's coronary heart condition was caused or is aggravated by his dysthymia and depression.  The VA physician noted that coronary artery disease is well known to be due to atherosclerosis in the large arteries of the body, a process which requires many decades to acquire, and is known to be accelerated by obesity, hypertension, smoking, and hyperlipidemia.  The VA physician stated that there have been no scientific studies which have shown that dysthymia, depression, or other mood disorders can significantly cause or aggravate coronary artery disease.

In March 2011, a private physician opined that it is as least as likely as not that the stress situation associated with the Veteran's service-connected dysthymia and depression had a direct effect on the development of his cardiovascular disease resulting in a myocardial infarction and subsequent need for bypass surgery.  The private physician cited studies stating that mental stress has been shown to cause endothelial dysfunction and subsequent atherosclerotic progression observed in cardiovascular disease.  The private physician stated that it would be reasonable to conclude that the Veteran's worsening mental stress associated with his psychiatric condition played a role in the development of his cardiovascular disease.

After resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for coronary artery disease, as secondary to his service-connected dysthymia and depression.  Service connection for coronary artery disease is warranted.


ORDER

Service connection for obesity is denied.

Service connection for coronary artery disease is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for erectile dysfunction, GERD, and osteoarthritis (other than lumbar spine).

Erectile Dysfunction

The Veteran contends that his current erectile dysfunction is related to his service-connected degenerative disc disease of the lumbar spine, dysthymia and depression, and coronary artery disease.

At a June 2009 VA heart and genitourinary examination, the examiner stated that erectile dysfunction is increased in people with depression.  The examiner opined that the Veteran's erectile dysfunction is not related to his lumbar spine degenerative disc disease, as there is no evidence of neurologic injury.

In July 2009, a VA physician opined that the Veteran's erectile dysfunction is not due to his service-connected lumbar spine disability.

In May 2010, a VA physician opined that it is unlikely that the Veteran's erectile dysfunction was caused or is aggravated by his dysthymia and depression.  The VA physician noted that erectile dysfunction can be caused by many things, and that the Veteran's condition is more likely than not related to his age, major obesity, sedentary lifestyle, and medications.

The Veteran should be scheduled for a VA genitourinary examination to obtain a medical opinion as to whether it is at least as likely as not that his current erectile dysfunction was caused by or is aggravated by his newly service-connected coronary artery disease, in addition to his service-connected lumbar spine disability and dysthymia and depression.

Updated VA treatment records must be obtained.

GERD

The Veteran contends that his current GERD is related to his service-connected degenerative disc disease of the lumbar spine, dysthymia and depression, and coronary artery disease.

At a November 2009 VA esophagus and hiatal hernia examination, the Veteran reported that his GERD symptoms are worse when he is stressed.  The examiner opined that it is less likely than not that the Veteran's GERD is due to his service-connected lumbar spine condition.  The examiner explained that GERD can be worsened by obesity, but obesity is largely determined by intake rather than exercise, and exercise would not be precluded by the Veteran's lumbar spine condition (though the type of exercise certainly would).

In May 2010, a VA physician opined that it is less likely than not that the Veteran's GERD is due to his service-connected dysthymic disorder.

Later in May 2010, another VA physician opined that it is unlikely that the Veteran's GERD was caused or is aggravated by his dysthymia and depression.  The VA physician noted that GERD is due to impaired control of the lower esophagus which allows gastric juice with acid to reflux into the esophagus.  The VA physician stated that such has never been found to be related to mood disturbances.

The Veteran should be scheduled for a VA esophagus and hiatal hernia examination to obtain a medical opinion as to whether it is at least as likely as not that his current GERD was caused by or is aggravated by his newly service-connected coronary artery disease, in addition to his service-connected lumbar spine disability and dysthymia and depression.

Updated VA treatment records must be obtained.

Osteoarthritis (other than lumbar spine)

The Veteran contends that he has osteoarthritis (other than lumbar spine) that is related to his service or to his service-connected degenerative disc disease of the lumbar spine and dysthymia and depression.

The evidence reflects that the Veteran currently has degenerative disc disease in his cervical spine, most recently shown by an October 2010 private MRI.  The evidence does not reflect that the Veteran has been diagnosed with osteoarthritis in any other joint.

The Veteran's service treatment records contain no complaints, findings, or treatment pertaining to his cervical spine.

In a September 1998 statement, a private physician noted the Veteran's report of falling out of a military aircraft in 1981 and sustaining neck injuries (in addition to head and back injuries) at that time.

The Veteran should be scheduled for a VA joints examination.  The examiner is to perform all necessary testing to determine which of the Veteran's joints, including his cervical spine, are affected by osteoarthritis.  The examiner is to provide a medical opinion as to whether it is at least as likely as not that any current osteoarthritis (other than in the lumbar spine) is related to any incident of service, or was caused by or is aggravated by his service-connected lumbar spine disability and dysthymia and depression.

Updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Outpatient Clinic in Fort Worth, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's current erectile dysfunction was caused by or is aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA esophagus and hiatal hernia examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's current GERD was caused by or is aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to perform all necessary testing to determine which of the Veteran's joints, including his cervical spine, are affected by osteoarthritis.  The examiner is to opine as to whether it is at least as likely as not that any current osteoarthritis (other than in the lumbar spine) is related to any incident of service, or was caused by or is aggravated by his service-connected lumbar spine disability and/or dysthymia and depression.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  All examination reports must discuss all of the relevant medical opinions of record with respect to the opinions offered.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


